DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 29 June 2022 as a response to the Non-Final Office Action issued 24 May 2022.  Claims 1-5, 7-12, 14-18, and 20 are pending and considered below.

Claim Rejections - 35 USC § 103
	Applicants amendments to the independent claims more clearly specifying the collection of statistics relative to a time cycle result in the instant claims overcoming the rejection derived from the combination of Tyler, Lee, and Udeshi.  A search of relevant prior art and the consideration that a motivation to combine is not present in located art results in the rejection being withdrawn.

Reasons for Allowance
Claims 1-5, 7-12, 14-18, and 20 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Tyler (20100010897) in view of Lee (20140279053) and Udeshi et al. (20140336926) discloses an apparatus, method and computer readable medium comprising: 
A method for recommending a point of interest (POI) for location-based services (LBSs), the method comprising: 
determining, by a device comprising a memory storing instructions and a processor in communication with the memory, a target region according to a location of a user, the target region being one of a plurality of geographic regions obtained by dividing an electronic map, a size for dividing the electronic map being selected based on Mercator coordinates; 
obtaining, by the device, at least one target POI in the target region, the at least one target POI being selected according to an influence, the influence comprising at least one of a target- region influence, a user-centered-window influence, and a fused-region influence, wherein: 
the target-region influence comprises an influence of a POI affecting the target region being a geographic region, 
the user-centered-window influence comprises an influence of a POI affecting a user-centered window overlapping with at least one geographic region, and the user-centered- window influence is obtained by: 
creating the user-centered window by using the location of the user as a center,
performing weighted summation on the quantities of check-ins of the POI in the regions overlapping with the user-centered window to obtain a second quantity of check- ins of the POI, and performing weighted summation on the quantities of presentations of the POI in the regions overlapping with the user-centered window to obtain a second quantity of presentations of the POI, wherein, for each region overlapping with the user-centered window, a weight for the weighted summation is a ratio of an overlapping area size between the each region and the user-centered window to a total area size of the user-centered window, and 
determining the user-centered-window influence of the POI according to the second quantity of check-ins and the second quantity of presentations, and 
the fused-region influence comprises an influence of a POI affecting a fused region comprising at least one geographic region; and 
outputting, by the device, the at least one target POI.

However, the combination of Tyler in view of Lee and Udeshi does not teach at least: 
obtaining quantities of check-ins of the POI affecting regions overlapping with the user-centered window in the regions overlapping with the user-centered window, and obtaining quantities of presentations of the POI affecting the regions overlapping with the user- centered window in the regions overlapping with the user-centered window, the POI being any POI affecting the regions overlapping with the user-centered window, wherein the quantity of check-ins and the quantity of presentations are obtained through statistic collection in a preset time cycle, 

Moreover, the missing claimed elements from the combination of Tyler in view of Lee and Udeshi are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of the combination of Tyler in view of Lee and Udeshi because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for the combination. 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
	See Gunnar et al., (20170205242) for disclosures related to the determination of times a user is present at points of interest including fixed and dynamic time periods.  See at least paras. [29]-[37].
	See Yuxiang et al., An Algorithm for LBS-based Schedule Recommendation with Time Constraint, 2015 12th Web Information System and Application Conference for disclosures related to the recommendation of location based services with respect to time constraints.
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682